Title: To Alexander Hamilton from Thomas Jefferson, [10 April 1791]
From: Jefferson, Thomas
To: Hamilton, Alexander


[Philadelphia, April 10, 1791]
Th. Jefferson has the honor to send to the Secretary of the Treasury a note just received from Mr. Otto with copies of a correspondence between certain bankers desirous of lending 40 millions of livres to the U.S. the French ministers & mr Short. He will ask the Secretary of the Treasury’s consideration of these papers, & that he will be so good as to return them to him with the substance of the answer he would wish to have given to mr Otto. It is probable indeed we shall soon receive the same correspondence from mr Short with his observations on the offer made.
Apr. 10. 1791.
